Title: Enclosure B: [Statement of the Registered and Unsubscribed Debt], 30 November 1791
From: Nourse, Joseph,Treasury Department
To: 











Registered or Unfunded Debt






Dollars   Cents
Dollars
Cents


The amount of this Debt, as stated to Congress, on the third of March 1789, was
4,598,462
78




There were Treasury Certificates issued in exchange for Loan Office and Final settlement certificates cancelled by the Auditor of the Treasury, from the 3rd. of March 1789 to the 30th. of June 1791
4,716,376
45




There have been Certificates issued to invalid pensioners and others, entitled thereunto, on final settlement in pursuance of acts of Congress of the present and late government
134,883
18







9,449,722
41




Of the said Debt, there has been loaned, as follows: Vizt.








From the opening of the loan to the 31st. of March 1791
1,371,978
37






“ 1st. April to 30th. June 1791
1,088,466
60






“ 1st. of July to 30th. Sept.
1,611,194
82
4,071,639
79




Which being deducted leaves a balance, Principal sum due the several creditors on the Treasury books


5,378,082
62




The interest on said debt to 31st December 1790, is as follows Vizt.








Arrearages to 31st December 1787
479,677
88






Three years interest from 1st. January 1788, to 31st. December 1790
968,054
76
1,417,732
64




Registered Debt, principal and interest


6,795,815
26


Unsubscribed debt.






The debt unsubscribed upon the books. New Jersey, Pennsylvania and Maryland Amounts to
12,539
70




Interest
3,134
92
15,674
62



Credits on the Treasury books, to invalid pensioners, and several corps, for which certificates of registered debt are yet to be issued.



Invalid Pensioners



For the amount due to them under the Act of Congress, providing for the payment of their arrearages
56,152
76




The following Corps have credit on the Treasury books, being for certain certificates of final settlement, returned to the Treasury and Cancelled, and which certificates had issued to the non-commissioned Officers and soldiers of said Corps, respectively, for their pay








4th. regiment, Pennsylvania Artillery
846
37




Corps of Light Dragoons
1,009
83




Invalid regiment
3,803
35




Artillery officers
386
28




Willet’s regiment
2,565
42




Hazen’s regiment
11,267
49




Baldwin’s ditto of Artificers
281
28




Corps of Sappers and Miners
416
93




Armand’s legion
834
17




Lee’s legion
593
17




4th Pennsylvania regiment, Captain North’s Company
487
67






  “  Lacy’s
1,062
97
1,550
64




Franklin’s Company of Militia


280
67




Individual creditors, of the States of Pennsylvania and Maryland, have credit on the Treasury books, being for certificates of final settlement, returned to the Treasury and Cancelled, and which certificates had issued to them respectively








By Benjamin Stelle Commissioner of Pennsylvania
5,436
66






“ John White, Maryland
693
89
6,130
55







86,118
91




Interest on the foregoing credits
21,529
72
107,648
63





Dollars
6,919,138
51



Joseph Nourse Register
Treasury DepartmentRegisters Office, 30th. November 1791

